—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Rosato, J.), dated October 26, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The motion by the defendant for summary judgment dismissing the plaintiffs complaint should have been granted. Any negligence on the part of the defendant was too far removed from the actual accident to be considered a proximate cause of the plaintiff’s injuries (see, Ventricelli v Kinney Rent A Car, 45 NY2d 950; see also, Pagan v Goldberger, 51 AD2d 508).
In light of this determination, the parties’ remaining contentions are academic. Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.